DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2017/018930.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  missing punctuation.  Claim 13 omits a period at the conclusion of the claim.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  typographical error.  Claim 14 recites the limitation “wherein the preparing comprising” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the specified consistency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of analyzing, measuring, and determining.  This judicial exception is not integrated into a practical application, because there are no method steps in Claims 1-8 regarding using the composition in any physical application (i.e. preparing a cement composition, introducing the composition into a subterranean formation, allowing the composition to set within a subterranean formation, etc.). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim limitations are based on a mere analytical method which describes the relationship between the physicochemical properties of materials and other properties, such as surface area and/or water requirement.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception
The Examiner suggests the following amendment to Claim 1:
1. A method of analyzing a solid particulate comprising: 
measuring a water requirement of the solid particulate; and 
, 
wherein the method further comprises 
including the solid particulate in a cement composition, and 
allowing the cement composition to set in a wellbore or subterranean formation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2010/0212892) in view of Morgan et al. (US 2015/0184060).
Claim 1. A method of analyzing a solid particulate comprising: 
measuring a water requirement of the solid particulate; and 
determining an approximation of specific surface area of the solid particulate from the water requirement.  
Santra discloses a method of cementing a wellbore in a subterranean formation comprising evaluating a subterranean formation, formulating a cement composition, adjusting cementitious properties to form an optimized cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]) which displays a desirable 
Santra further discloses varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating weighting agents, in order to achieve an optimal cement slurry ([0034]).  Santra does not disclose determining an approximation of specific surface area of the solid particulate from the water requirement.  However, Morgan teaches a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid ([0009] – [0012]; [0019]; [0027]), wherein the cement composition comprises sufficient water to form a pumpable slurry ([0047]).  Morgan further teaches calculating the specific surface area of each cementitious particulate by dividing the total surface area of a particular material sample by a sample mass (Fig. 1; [0020]; [0038]; [0058]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to produce the cement slurry in Santra based at least in part on the specific surface area for cementitious component(s), as taught by Morgan, in order to determine the reactivity of the cementitious components and thus formulate a treatment fluid with more predictable and consistent performance ([0019]).
Claim 2. Santra in view of Morgan teach The method of claim 1.  Santra further discloses wherein the water requirement is a weight ratio of water to the solid particulate required to obtain a predetermined consistency ([0032]; [0073]; [0102]).
Claim 5. Santra in view of Morgan teach The method of claim 1.  Morgan further teaches wherein the determining an approximation of specific surface area comprises inputting the water requirement into an equation to obtain an output of the approximation of the specific surface area ((Fig. 1; [0020]; [0038]; [0058]).
The method of claim 1.  Santra further discloses wherein the solid particulate comprises a silica source that is alkali soluble ([0073]).  Morgan also teaches wherein the solid particulate comprises a silica source that is alkali soluble ([0025]; [0048]).  
Claim 7. Santra in view of Morgan teach The method of claim 1.  Santra further discloses wherein the solid particulate comprises at least one silica source selected from the group consisting of fly ash, slag, silica fume, crystalline silica, silica flour, cement kiln dust, volcanic rock, perlite, metakaolin, diatomaceous earth, zeolite, shale, agricultural waste ash, rice husk ash, sugar cane ash, Portland cement, bagasse ash, and combinations thereof ([0073]).  Morgan also teaches wherein the solid particulate comprises at least one silica source selected from the group consisting of fly ash, slag, silica fume, crystalline silica, silica flour, cement kiln dust, volcanic rock, perlite, metakaolin, diatomaceous earth, zeolite, shale, agricultural waste ash, rice husk ash, sugar cane ash, Portland cement, bagasse ash, and combinations thereof ([0025]; [0048]).  
Claim 8. Santra in view of Morgan teach The method of claim 1.  Santra further discloses further comprising measuring at least one additional property for the solid particulate selected from the group consisting of compressive strength, Young's modulus, and tensile strength (Fig. 1; [0037] – [0039]; [0061] – [0065]).  Morgan also teaches measuring and using parameters to determine the reactive index, such as measuring at least one additional property for the solid particulate selected from the group consisting of compressive strength, Young's modulus, and tensile strength, thickening time, rheological values, and/or free water ([0027]).
Claim 9. Santra in view of Morgan teach The method of claim 1.  Santra further discloses further comprising including the solid particulate in a cement composition and allowing the cement composition to set (Fig. 1 (195); [0010]).  

Claim 10. A method of cementing comprising: 
measuring a water requirement of a solid particulate; 
determining an approximation of specific surface area of the solid particulate from the water requirement; 
determining an approximation of compressive strength for a cement composition comprising the solid particulate; 
preparing the cement composition, wherein the cement composition comprises the solid particulate, one or more additional solid particulates, and water; and 
allowing the cement composition to set in a predetermined location.  
Santra discloses a method of cementing a wellbore in a subterranean formation comprising evaluating a subterranean formation, formulating a cement composition, adjusting cementitious properties (e.g. density, tensile strength, compressive strength) to form an optimized cement composition, and placing the optimized cement composition in the well bore (Abstract; Fig. 1; [0033] – [0049]; [0073]).  Santra further discloses that the cement comprises particulate materials ([0029] – [0030]; [0034]) and that the cement composition may include sufficient amount of water to form a pumpable slurry ([0032]; [0073]) which displays a desirable thickening time that allows the composition to remain pumpable without gelling downhole prematurely ([0079]).  
Santra further discloses varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating weighting agents, in order to achieve an optimal cement slurry ([0034]).  Santra does not disclose determining an approximation of specific surface area of the solid particulate from the water requirement.  However, Morgan teaches a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid ([0009] – [0012]; [0019]; [0027]), wherein the cement composition comprises sufficient water to form a pumpable slurry ([0047]).  Morgan teaches measuring 
Claim 11. Santra in view of Morgan teach The method of claim 10.  Santra further discloses further comprising introducing the cement composition into a wellbore (Fig. 1 (195); [0010]; [0086]).  
Claim 12. Santra in view of Morgan teach The method of claim 11.  Santra does not explicitly disclose wherein the cement composition is introduced into the wellbore using one or more pumps.  However, Santra does disclose formulating a pumpable slurry and placing the optimized cement composition in the wellbore ([0010]; [0032]; [0073]) during primary and/or secondary cementing operations ([0086]).  It would have been an obvious matter of design choice to place the cement composition downhole with one or more pumps as instantly claimed as it only involves routine skill in the art.  Moreover, Morgan teaches that it is well known in performing primary cementing, a settable composition may be pumped into an annulus between a subterranean formation and the pipe string disposed in the subterranean formation or between the pipe string and a larger conduit disposed in the subterranean formation ([0004]).
Claim 13. Santra in view of Morgan teach The method of claim 10.  Santra further discloses wherein the cement composition is used in primary cementing to form a set cement sheath in a wellbore annulus ([0086]).  Morgan teaches that it is well known in performing primary cementing, a settable composition may be pumped into an annulus between a subterranean formation and the pipe 
Claim 14. Santra in view of Morgan teach The method of claim 10.  Santra further discloses wherein the preparing comprising mixing components of the cement composition using mixing equipment, the components comprising the solid particulate, the one or more additional solid particulates, and the water ([0090]).  Morgan also teaches wherein the preparing comprising mixing components of the cement composition using mixing equipment, the components comprising the solid particulate, the one or more additional solid particulates, and the water ([0051]).  
Claim 15. Santra in view of Morgan teach The method of claim 10.  Santra further discloses wherein the water requirement is a ratio of weight of water to weight of the solid particulate required to obtain a predetermined consistency ([0032]; [0073]; [0102]).  
Claim 16. Santra in view of Morgan teach The method of claim 10.  Santra further discloses wherein the measuring the water requirement comprises preparing a blender with a specified amount of water, agitating the blender at a specified blender rpm, adding the solid particulate to the water until a specified consistency is obtained, and calculating the water requirement based on a weight ratio of the water to the solid particulate to obtain the specified consistency ([0032]; [0073]; [0091]).  
Claim 17. Santra in view of Morgan teach The method of claim 10.  Morgan further teaches wherein the determining an approximation of specific surface area comprises inputting the water requirement into an equation to obtain an output of the approximation of the specific surface area ((Fig. 1; [0020]; [0038]; [0058]).
Claim 18. Santra in view of Morgan teach The method of claim 10.  Santra further discloses wherein the solid particulate comprises at least one silica source selected from the group consisting of fly ash, slag, silica fume, crystalline silica, silica flour, cement kiln dust, volcanic rock, perlite, metakaolin, diatomaceous earth, zeolite, shale, agricultural waste ash. rice husk ash, sugar cane ash, bagasse ash, and combinations thereof ([0073]).  Morgan also teaches wherein the solid particulate comprises at least one silica source selected from the group consisting of fly ash, slag, silica fume, crystalline silica, silica flour, cement kiln dust, volcanic rock, perlite, metakaolin, diatomaceous earth, zeolite, shale, agricultural waste ash, rice husk ash, sugar cane ash, Portland cement, bagasse ash, and combinations thereof ([0025]; [0048]).  
Claim 19. Santra in view of Morgan teach The method of claim 10.  Morgan further teaches further comprising measuring at least one additional property for the solid particulate selected from the group consisting of compressive strength, Young's modulus, and tensile strength and determining a reactive index for the solid particulate based on the approximation of specific surface area (Fig. 1; [0020]; [0038]; [0058]).  
Claims 20-22.  These claims are patentably indistinct from the substantive subject matter of Claims 1-19.  The difference being that Claims 20-22 are directed to a computer system.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-19 to Claims 20-22.  Regarding the additional limitation: Santra discloses that the method of cementing may be carried out manually or automated in whole or in part, wherein the calculations and determination of the mechanical properties of the cement compositions may be carried out using software and/or equipment designed to evaluate and adjust the described parameters, and further wherein any or all of the determining, evaluating, and adjusting steps may be automated and/or computer controlled ([0075]; [0089]).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2010/0212892) in view of Morgan et al. (US 2015/0184060), further in view of Goel et al. (US 2017/0198547).
The method of claim 1.  Santra does not explicitly disclose wherein the measuring the water requirement comprises preparing a blender with a specified amount of water, agitating the blender at a specified blender speed, adding the solid particulate to the water until a predetermined consistency is obtained, and calculating the water requirement based on a weight ratio of the water to the solid particulate to obtain the predetermined consistency.  However, Goel teaches analyzing mixability of well cement slurries (Abstract; [0011]; [0028]), wherein the components of the cement slurry are mixed within a mixing vessel or other stirring system ([0014] – [0016]) and optimized based on equations and calculations based, in part, on the vortex formation in the stirred systems ([0020] – [0027]) as well as densities when mixing dry cement with water ([0016]; [0021] – [0022]; [0039]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to estimate the consistency of the slurry in Santra based on vortex formation in the stirred system, as taught by Goel, to estimate the power consumption in the mixer in order to predict and optimize cement slurry mixability ([0019]).
Claim 4. Santra in view of Morgan, further in view of Goel teach The method of claim 3.  Santra does not disclose wherein the specified consistency is obtained when a vortex formed at a surface in the blender is about 0 mm to about 50 mm in diameter while mixing the solid particulate and the water.  However, Goel teaches analyzing mixability of well cement slurries (Abstract; [0011]; [0028]), wherein the components of the cement slurry are mixed within a mixing vessel or other stirring system ([0014] – [0016]) and optimized based on equations and calculations based, in part, on the vortex formation in the stirred systems ([0020] – [0027]) as well as densities when mixing dry cement with water ([0016]; [0021] – [0022]; [0039]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to estimate the consistency of the slurry in Santra based on vortex formation in the stirred system, as taught by Goel, to estimate the power consumption in the mixer in order to predict and optimize cement slurry mixability ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kaushik et al. (US 2017/0364607); Savoly et al. (US 4,674,574); Powers et al. (US 4,370,166).
Kaushik discloses methods for composition designs directed to the production and optimization of cement compositions (Abstract; Fig. 2; [0012]).
Savoly discloses that high viscosity and poor mixability result in cement slurries with poor pumpability characteristics during cementing operations, wherein “[m]ixability is a subjective term used to describe how well the components in the cement composition wet and mix with each other, as well as the energy required to create a generally homogeneous slurry” (Col. 4, lines 25-32).
Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674